DRILLING PARTICIPATION AGREEMENT (Fifteen Well Program) Recitals: Brigham Oil & Gas, L.P., a Delaware limited partnership (“Brigham”), is active in the exploration and development of oil and gas properties in the domestic United States. U.S. Energy Corp. (“U.S. Energy”) and Brigham desire to enter into this Participation Agreement (the “Agreement”) to provide for U.S. Energy’s participation with Brigham in the exploration and development of up to fifteen well units within properties owned, in whole or in part, by Brigham, within Brigham’s Rough Rider Project Area described in Exhibit A attached hereto and incorporated herein, upon and subject to the provisions herein contained. Agreement: FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are hereby acknowledged, Brigham and U.S. Energy hereby act, agree and covenant as follows: Section 1.Defined Terms.As used herein, the following terms shall have the following meanings: “Affiliate” means, with respect to any Person:(a) any other Person directly or indirectly owning, controlling or holding with power to vote 25% or more of the outstanding voting securities of such Person, (b) any other Person 25% or more of whose outstanding voting securities are directly or indirectly owned, controlled or held with power to vote by such Person, and (c) any other Person directly or indirectly controlling, controlled by or under common control with such Person. “Agreement Term” means the period beginning on the date hereof, and ending on December 31, 2010, at 11:59 p.m. Austin, Texas local time, unless extended by mutual written agreement. “Brigham Properties” means all of Brigham’s undivided right, title and interest in and to oil, gas and other mineral leases owned by Brigham within the Rough Rider Project Area lands described in Exhibit A attached hereto and incorporated herein.However, the Parties recognize that during the term of this Agreement Brigham may acquire an interest in the minerals underlying oil, gas and mineral leases and in such event, Brigham Properties shall in no event include Brigham’s ownership interest in such minerals or it’s associated share of the lessor’s royalty due to its ownership in such minerals. “U.S. Energy Expenditures” means, with respect to any Initial Well, all costs and expenses billed to U.S. Energy pursuant to the governing Operating Agreements and paid by U.S. Energy to Brigham for drilling, completing, equipping, maintaining and operating such Initial Well, but excluding (whether or not so billed by Brigham) all production taxes and property taxes assessed as a percentage of the value of production or a rate per unit of production with respect to such Initial Well, the production therefrom, or the Well Unit on which such Initial Well is located. L:\Land_leg\AGMT\Rough Rider US Energy\RoughRider USEnergy Drlg JV 8-21-09 Final.Doc -1- “U.S. Energy Net Receipts” means, with respect to any Initial Well, all receipts and revenues of U.S. Energy from or with respect to such Initial Well (whether from the sale of oil and gas production, the sale of surplus equipment, or otherwise), net of all production taxes and property taxes assessed as a percentage of the value of production or a rate per unit of production with respect to such Initial Well, the production therefrom, or the Well Unit on which such Initial Wells are located. “Payout” means, with respect to any group of Initial Wells in a Well Calculation Group, such point in time when the cumulative US Energy Net Receipts from the group of Initial Wells equals or exceeds all US Energy Expenditures for such Initial Wells.With respect to any Initial Well drilled within the Third Group of Well Units, “Payout” means such point in time when total U.S. Energy Net Receipts for the Initial Well equals the total U.S. Energy Expenditures for such Initial Well. “Initial Well” means the initial (and only the initial) well to be drilled on each of the fifteen Well Units established and designated by Brigham within the Brigham Properties, or on lands pooled or unitized therewith. “Parties” means U.S. Energy and Brigham. “Party” means either U.S. Energy or Brigham. “Subsequent Well” shall mean any well to be drilled within an applicable Well Unit after the Initial Well has been drilled and completed or plugged and abandoned within such Well Unit. “Well Unit” means the drilling and production unit established for an Initial Well under applicable laws, rules or regulations of governmental authorities having jurisdiction for the drilling and production of such Initial Well.The exact configuration of any such Well Unit shall be designated by Brigham.It is anticipated that each Well Unit will be two sections in size, but the Parties recognize that in the event that one or both of the sections included in a Well Unit are of an irregular size, a Well Unit may be slightly more or less than 1,280 acres. “Well Calculation Group” means, with respect to the calculation of Payout, (a) the six Initial Wells drilled within the First Six Well Units, (b) the four Initial Wells drilled within the Second Group of Well Units.The Parties recognize that there is no Well Calculation Group for the Third Group of Well Units as Payout is calculated on an individual basis for each Initial Well drilled within the Third Group of Well Units. “Working Interest” means the mineral interest minus the royalty interest allocable to a lessor under and oil, gas and mineral lease which bears all of the costs and expenses of drilling, completion, maintenance, development and operation of a Well Unit or Units, allocable to a lessee under an oil, gas and mineral lease and includes the associated revenue interest. L:\Land_leg\AGMT\Rough Rider US Energy\RoughRider USEnergy Drlg JV 8-21-09 Final.Doc -2- Section 2.Representations of Brigham.Brigham represents to U.S. Energy that: (a)Brigham is a limited partnership, duly formed and legally existing under the laws of the State of Delaware.Brigham has full power to enter into and perform its obligations under this Agreement and has taken all appropriate action to authorize entering into this Agreement and performance of its obligations hereunder.Neither the execution and delivery of this Agreement, nor the consummation of the transactions contemplated hereby, nor the compliance with the terms hereof, will result in any material default under any material agreement or instrument to which Brigham is a party or by which the Brigham Properties are bound, or violate any order, writ, injunction, decree, statute, rule or regulation applicable to Brigham or to the Brigham Properties.This Agreement constitutes the legal, valid and binding obligation of Brigham, enforceable in accordance with its terms, except as limited by bankruptcy or other laws applicable generally to creditor’s rights and as limited by general equitable principles. (b)There are no suits, actions, claims, investigations, inquiries, proceedings or demands pending (or, to the best of Brigham’s knowledge, threatened) which affect the execution and delivery of this Agreement. THE EXPRESS REPRESENTATIONS OF BRIGHAM CONTAINED IN THIS SECTION OR IN ANY ASSIGNMENT EXECUTED PURSUANT HERETO ARE EXCLUSIVE AND ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AND BRIGHAM EXPRESSLY DISCLAIMS ANY AND ALL SUCH OTHER REPRESENTATIONS AND WARRANTIES.BRIGHAM MAKES NO WARRANTY OR REPRESENTATION, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AS TO THE ACCURACY OR COMPLETENESS OF ANY DATA, INTERPRETATIONS, REPORTS, RECORDS, PROJECTIONS, INFORMATION OR MATERIALS NOW, HERETOFORE OR HEREAFTER FURNISHED OR MADE AVAILABLE TO U.S. ENERGY IN CONNECTION WITH THIS AGREEMENT INCLUDING, WITHOUT LIMITATION, RELATIVE TO SEISMIC OR GEOLOGICAL MATTERS, PRICING ASSUMPTIONS, OR QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF ANY) ATTRIBUTABLE TO THE BRIGHAM PROPERTIES OR THE ABILITY OR POTENTIAL OF THE BRIGHAM PROPERTIES TO PRODUCE HYDROCARBONS OR ANY OTHER MATTERS CONTAINED IN THE PROPRIETARY DATA OR ANY OTHER MATERIALS FURNISHED OR MADE AVAILABLE TO U.S. ENERGY BY BRIGHAM OR BY BRIGHAM’S AGENTS OR REPRESENTATIVES.ANY AND ALL SUCH DATA, RECORDS, REPORTS, PROJECTIONS, INFORMATION AND OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED BY BRIGHAM OR OTHERWISE MADE AVAILABLE OR DISCLOSED TO U.S. ENERGY ARE PROVIDED TO U.S. ENERGY AS A CONVENIENCE ONLY AND SHALL NOT CREATE OR GIVE RISE TO ANY LIABILITY OF OR AGAINST BRIGHAM AND ANY RELIANCE ON OR USE OF THE SAME SHALL BE AT U.S. ENERGY’S SOLE RISK TO THE MAXIMUM EXTENT PERMITTED BY LAW. (c)Brigham is a qualified and experienced operator that has the expertise to drill, complete, produce and operate wells in the Bakken formation in the Williston Basin, North Dakota. L:\Land_leg\AGMT\Rough Rider US Energy\RoughRider USEnergy Drlg JV 8-21-09 Final.Doc -3- Section 3.Representations of U.S. Energy.U.S. Energy represents to Brigham that: (a)U.S. Energy is a Wyoming corporation, duly formed and legally existing under the laws of the State of Wyoming.U.S. Energy has full power to enter into and perform its obligations under this Agreement and has taken all appropriate action to authorize entering into this Agreement and performance of its obligations hereunder.Neither the execution and delivery of this Agreement, nor the consummation of the transactions contemplated hereby, nor the compliance with the terms hereof, will result in any default under any material agreement or instrument to which U.S. Energy is a party or by which U.S. Energy is bound, or violate any order, writ, injunction, decree, statute, rule or regulation applicable to U.S. Energy.This Agreement constitutes the legal, valid and binding obligation of U.S. Energy, enforceable in accordance with its terms, except as limited by bankruptcy or other laws applicable generally to creditor’s rights and as limited by general equitable principles. (b)There are no suits, actions, claims, investigations, inquiries, proceedings or demands pending (or, to the best of U.S. Energy’s knowledge, threatened) which affect the execution and delivery of this Agreement or the consummation of the transactions contemplated hereby. (c)U.S. Energy is a knowledgeable purchaser and owner of oil and gas properties, has the ability to evaluate (and in fact has had, and will continue to have, during the term of this Agreement, the opportunity to evaluate) the Brigham Properties for acquisition, and is acquiring its interests in the Brigham Properties and its rights and interests hereunder for its own account and not with the present intent to make a distribution in violation of the Securities Act of 1933 as amended (and the rules and regulations pertaining thereto) or in violation of any other applicable securities laws, rules, or regulations. Section 4.Participation in the Drilling and Completion of the Initial Wells Within the First Six Well Units. (a)U.S. Energy shall participate in the drilling and completion of 6 gross (3.5 to 6 net) Initial Wells within six Well Units (the “First Six Well Units”) selected by Brigham within the Rough Rider Project Area.Brigham will select each of the two section Well Units for each Initial Well.However, the two section Well Unit established for the Brad Olson 9-16 1-H Well (the “Brad Olson Well”) located within Sections 9 and 16, Township 154N, Range102W, Williams County, North Dakota, which is currently being drilled and/or completed, shall be one of the First Six Well Units, and the BCD Farms 16-21 #1-H Well (the “BCD Farms Well”) located within Sections 16 and 21, Township 156N, Range 103W, Williams County, North Dakota, shall also be one of the First Six Well Units.The Well Unit for the Brad Olson Well shall consist of Sections 9 and 16, Township 154N, Range 102W, Williams County, North Dakota, and the Well Unit for the BCD Farms Well shall consist of Sections 16 and 21, Township 156N, Range 103W, Williams County, North Dakota. Prior to the spudding of each of the Initial Wells within the remaining four of the First Six Well Units, Brigham shall provide U.S. Energy with a written description of the Sections to be included within the applicable Initial Well’s Well Unit. (b)Brigham will be designated as operator of all operations for the First Six Well Units and will participate up front with a 35% Working Interest in the Initial Well drilled and completed or plugged and abandoned within each of the First Six Well Units.U.S. Energy will participate up front L:\Land_leg\AGMT\Rough Rider US Energy\RoughRider USEnergy Drlg JV 8-21-09 Final.Doc -4- with a 65% Working Interest in the Initial Well drilled and completed or plugged and abandoned within each of the First Six Well Units. (c)Once Payout has been reached for the Initial Wells that are drilled and completed within the First Six Well Units (the Well Calculation Group), U.S. Energy shall assign to Brigham 35% of its 65% interest in each of the Initial Wells located within the First Six Well Units utilizing the form of assignment attached hereto as Exhibit C.As such, after Payout is reached for the Well Calculation Group, U.S. Energy will own a 42.25% interest and Brigham will own a 57.75% interest in the Initial Wells that were drilled within the First Six Well Units. (d)Except as provided above with respect to the ownership in the Initial Well drilled within each of the First Six Well Units, upon the drilling and completion or plugging and abandonment of the Initial Well within each of the First Six Well Units, the Brigham Properties located within each of such First Six Well Units shall be owned 36% by U.S. Energy and 64% by Brigham.As such, U.S. Energy will have the right to participate with a 36% Working Interest and Brigham will have the right to participate with a 64% Working Interest in all subsequent wells drilled within the First Six Well Units. (e)The Parties’ interests in the Well Units and the wells drilled within the Well Units will be proportionately reduced for any third-party participation in the applicable Well Units and wells, as dictated by the valid, existing laws, rules and regulations applicable to such third-party leasehold or mineral positions within the applicable Well Unit.Any third-party non-consent interest will also be borne by the Parties in proportion to their then current Working Interest in the proposed operation applicable to the non-consent interest.For example, if it is assumed that in a hypothetical situation for a Well Unit (herein referred to as “Well Unit H”) one third party (hereinafter referred to as “Third Party A”) owned oil and gas leases covering 160 net mineral acres, another third party (hereinafter referred to as “Third Party B”) owned oil and gas leases covering 80 net mineral acres, and the oil and gas leases owned by Brigham covered the remaining 1,040 net mineral acres, and we assumed that Third Party A elects not to participate in the drilling of the Initial Well and Third Party B elects to participate in the Initial Well to be drilled and completed within Well Unit H, but Third Party B elects not pick up its proportionate part of Third Party A’s non-consent interest, then in such event, the parties’ starting Working Interests in the Initial Well would be: U.S. Energy 60.9375%, Brigham 32.8125% and Third Party B 6.25%.Upon Payout of the Initial Wells drilled within the Fist Six Well Units, U.S. Energy’s Working Interest in the Initial Well drilled in Well Unit H would be reduced to 39.609375%, Brigham’s Working Interest would be 54.140625% and Third Party B would still be at a 6.25% Working Interest.Then upon the applicable Initial Well reaching 300% payout, Third Party A would come back into the well with a 12.5% Working Interest and U.S. Energy’s Working Interest would be reduced to 34.328125%, Brigham’s Working Interest would be reduced to 46.921875% and Third Party B would still be at 6.25%. (f)The Parties’ operations within each Well Unit shall be governed by a separate Operating Agreement in the form attached hereto as Exhibit D, naming Brigham as operator.Once a Well Unit has been designated by Brigham such Well Unit shall be deemed subject to an Operating Agreement in the form attached hereto as Exhibit D.However, following the designation of each Well Unit, Brigham shall prepare and deliver to U.S. Energy the following documentation and pages for the Operating Agreement that governs all drilling, completion, workover and all other operations for such Well Unit: (i) a cover page describing the lands included within such Well Unit as the Contract L:\Land_leg\AGMT\Rough Rider US Energy\RoughRider USEnergy Drlg JV 8-21-09 Final.Doc -5- Area for the Operating Agreement; (ii) multiple original execution and acknowledgment pages for the Operating Agreement; (iii) the Exhibit A to the Operating Agreement with appropriate insertions reflecting the agreements set forth in this Agreement with respect to the Well Unit and participation percentages; and (iv) the Memorandum of Operating Agreement for such Operating Agreement in the form attached to the form Operating Agreement which is attached hereto as Exhibit D, completed to describe the lands included in the Well Unit and the participating parties. Prior to the date that preparations for the drilling of the Initial Well are expected to commence, each Party shall execute and return to Brigham fully executed and completed duplicate originals of the execution pages and acknowledgment pages to both the Operating Agreement and the Memorandum of Operating Agreement and each Party shall incorporate all of the pages and documentation described in (i), (ii) and (iii) above into a copy of the form Operating Agreement which is attached hereto as Exhibit D which it shall retain for its records.Each Party's completed copy of the Operating Agreement shall constitute a duplicate counterpart original of the Operating Agreement which governs the Party's operations within the applicable Well Unit.Once Brigham receives the duplicate original execution and acknowledgment pages from U.S. Energy, Brigham shall provide U.S. Energy with a copy of execution pages for Brigham.In the event that Brigham fails to timely send or U.S. Energy fails to execute and return its duplicate original execution pages to Brigham (but without a diminution of Brigham’s obligation to timely send or either Party's obligation to so execute and return duplicate original signature pages to Brigham), the Parties shall nonetheless be bound by the terms of the Operating Agreement for such Well Unit, which terms shall be deemed to apply to the Parties as provided above.Concurrent with the execution of this Agreement the Parties shall execute duplicate originals of the Operating Agreements and Memorandum of Operating Agreements for both the Brad Olson Well Unit and the BCD Farms Well Unit and each Party shall receive one of such duplicate originals for its records. (g)Upon the drilling and completion or plugging and abandonment of the Initial Well for a Well Unit, payment by U.S. Energy of all costs and expenses then due, and compliance by U.S. Energy of all of the terms and provisions of this Agreement and the applicable Operating Agreement, Brigham will assign to U.S. Energy its interests in the applicable Well Unit utilizing the form of assignment attached hereto as Exhibit B.The assignment will be made with a by, through and under warranty and will only be subject to existing burdens.Some of the Brigham Properties that were acquired from third parties may be depth limited to the Bakken and the upper part of the Three Forks formations that were received by Brigham from the applicable third party.As to all other Brigham Properties located within the applicable Well Unit, U.S. Energy will be assigned its Working Interest in all depths. Section 5.Participation in the Drilling and Completion of the Initial Wells Within the Second Group of 4 Well Units. (a)U.S. Energy has an election whether to participate in the Initial Wells that are to be drilled within the second group of four two section Well Units (the “Second Group of Well Units”) selected by Brigham.U.S. Energy’s election must be for the full interest available to U.S. Energy as set forth herein.U.S. Energy may not make a partial interest election.Within ten (10) days of its receipt of a written notice and the initial 24 hour production report(“IP”) for a minimum of four of the Initial Wells that are drilled within the First Six Well Units and written notice of the amount of the Brigham 2nd4 IWI as set forth in Section 5(b) below, Brigham must receive U.S.
